Citation Nr: 0907059	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure and/or 
as secondary to the service-connected hyperthyroidism.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran had active service from July 1964 to July 1984.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from December 2002 and May 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The case was remanded to the RO by the Board in October 2005 
to afford the Veteran an opportunity to appear for a video 
conference hearing before the undersigned Veterans Law Judge.  
The video conference hearing was held in December 2005 and a 
transcript of the testimony is associated with the claims 
file.

In January 2007, the Board issued a decision that reopened 
and granted a previously denied claim of service connection 
for lumbosacral strain, denied service connection for 
fibromyalgia and denied entitlement to a rating in excess of 
30 percent for the service-connected migraine headaches.  The 
issue of service connection for a disability manifested by 
ingrown toenails was remanded back to the RO for additional 
development of the record.  

The issue of entitlement to service connection for diabetes 
was deferred pending the outcome of pertinent litigation that 
was pending at that time.  Specifically, the United States 
Court of Appeals for Veterans Claims (CAVC) issued a decision 
in Haas v. Nicholson, 20 Vet. App. 257 (2006) rev'd sub nom, 
that reversed a decision of the Board of Veterans' Appeals 
(Board) which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the CAVC's decision in Haas and appealed the to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay included those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In this case, the Veteran's DD 
Form 214 and service records indicate that the Veteran 
received the Vietnam Service Medal and that he may have 
served in the waters surrounding Vietnam.  As such, the claim 
of service connection for diabetes mellitus, on any basis, 
was subject to the aforementioned stay, and action on that 
issue was deferred pending the outcome of a decision of the 
Federal Circuit.  In January 2009, the Federal Circuit issued 
a decision reversing the CAVC, and the Board's stay on claims 
affected by Haas was subsequently lifted.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

Meanwhile, upon completion of the requested development with 
regard to the issue of entitlement to service connection for 
ingrown toenails, the RO issued a rating decision in May 2008 
that granted service connection for chronic onychomycosis of 
the bilateral toenails and chronic recurrent ingrown toenail 
of the left hallux nail.  This action represents a full grant 
of benefits sought on appeal as to this issue, and it is 
therefore no longer in appellate status or before the Board 
at this time.  

In light of the foregoing, the only remaining issue on appeal 
to the Board at this time is entitlement to service 
connection for diabetes mellitus.


FINDINGS OF FACT

1.  The Veteran was not present in the Republic of Vietnam 
during active service, and there is no competent evidence 
indicating that the Veteran was otherwise exposed to 
herbicides during service.  

2.  Diabetes mellitus was not shown in service or for many 
years thereafter; and there is no competent medical evidence 
of a relationship between the current diabetes mellitus and 
service or the service-connected hypothyroidism.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met on a direct, presumptive 
or secondary basis.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Appellant pre-adjudication notice by 
letter dated in March 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  A subsequent notification 
issued in October 2003 specifically identified the evidence 
necessary to substantiate a claim for service connection on a 
secondary basis.  An additional notice letter was sent to the 
Veteran in November 2004. 

Although the March 2003 notice did not specifically advise 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of service connection for 
diabetes mellitus is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  Additionally, the Veteran 
was afforded a VA examination for the purpose of obtaining a 
medical opinion as to whether the veteran's diabetes was as 
likely as not related to service, or to a service-connected 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus, 
claimed as secondary to in-service herbicide exposure.  In 
the alternative, the Veteran maintains that his diabetes is 
secondary to his service-connected thyroid dysfunction.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service and diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2008).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  

The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

The record shows the Veteran has a current diagnosis of 
diabetes mellitus.  VA medical records dated in January and 
February 2001 show that the Veteran was treated for elevated 
blood sugar and that he attended a diabetic glucometer 
education clinic because of a provisional diagnosis of Type 
II diabetes mellitus.  A diagnosis of diabetes was noted in 
August 2002.  At a January 2004 VA examination, the Veteran 
reported that his diabetes was diagnosed in 1992, although he 
did not need medication for control until 2000.

The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM), and the Republic of Vietnam 
Campaign Medal, among other awards and ribbons during his 
lengthy period of active service.  The VSM was awarded to all 
members of the Armed Forces who served in Vietnam and 
contiguous waters and airspace between July 3, 1965 and March 
28, 1973.  To qualify for award of the VSM an individual had 
to meet one of the following qualifications: (1) Be attached 
to or regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations. 
(2) Be attached to or regularly serve for 1 or more days 
aboard a Naval vessel directly supporting military 
operations. (3) Actually participate as a crewmember in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations. 
(4) Serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that time limit may be waived for personnel participating in 
actual combat operations.  

However, the evidence of record, including the Veteran's 
personnel records, does not demonstrate that the Veteran had 
actual duty or visitation in the Republic of Vietnam at any 
time during service.  Rather, the personnel records reflect 
that the Veteran was stationed at the Udorn Royal Air Force 
Base (AFB) in Thailand from April 1971 to April 1972, 
performing as a carpenter working leader.  In a statement 
received at the Board in December 2008, the Veteran asserted 
that during his service in Thailand, he was exposed to 
herbicides because the airplanes that carried (and sprayed) 
the herbicides over Vietnam landed daily at the Udorn Royal 
AFB, therefore exposing all of the military personnel at the 
base.  Without evidence that the Veteran was ever present in 
the Republic of Vietnam or that he ever came closer to 
Vietnam than offshore in a deep-water vessel, exposure to 
Agent Orange may not be presumed, and the competent evidence 
of record does not reflect that the veteran was, in fact, 
exposed to Agent Orange, or other chemical herbicides during 
service in Thailand, despite his belief.  As such, service 
connection is not warranted based on the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e).  See also McCartt v. 
West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).

Notwithstanding that the Veteran's diabetes mellitus is not 
entitled to presumptive service connection pursuant to 38 
C.F.R. § 3.309(e), he can still establish direct service 
connection for this disability under 38 U.S.C.A. §§ 1110, 
1131.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
In order to prevail on the issue of service connection on a 
direct basis there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As the record shows a current diabetes mellitus disability, 
the determinative issue is therefore whether the Veteran's 
current disability is related to service.  The Veteran's STRs 
do not show any complaints of, or treatment related to, 
diabetes mellitus.  Clinical evaluation during the Veteran's 
separation examination in December 1983 shows that he had 
normal vascular and endocrine systems.  He has indicated that 
his diabetes was found in 1992, several years after service.  
In sum, there is simply no competent medical evidence that 
the Veteran's current diabetes mellitus had its onset during 
service, was manifested to a compensable degree within one 
year of service discharge or is otherwise related to service.  

The Veteran has also suggested that his diabetes was caused 
by his service-connected hyperthyroidism/hypothyroidism, 
which has been difficult to control.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

A July 2002 VA primary care progress review note shows that 
the Veteran had a long-standing history of thyroid illness, 
and was given radioactive iodine-131 for ablation several 
years ago, after which he became hypothyroid, and it had been 
difficult to keep him chemically euthyroid since that time.  
Despite this evidence, and other similar notations in the 
record indicating that the veteran's hyperthyroidism has been 
difficult to control, there is no medical evidence linking 
the Veteran's diabetes to his hyperthyroidism.  There is no 
indication that one disability caused the other, or that the 
hyperthyroidism aggravates the diabetes mellitus.  In support 
of his claim, the Veteran submitted information gathered on 
the Internet which included various articles showing a 
possible relationship between high triglycerides and 
hypothyroidism, the risk of heart problems associated with 
hypothyroidism, that diabetes is considered one of many 
"companion diseases" to hyperthyroidism, and explained how 
hyperthyroidism affected diabetic patients.  In the context 
of the Veteran's claim, this evidence carries little, if any, 
probative value, as it neither pertains specifically to the 
Veteran's physical condition, nor does it provide a basis for 
showing that the Veteran's thyroid dysfunction caused or 
aggravated his diabetes.  

At a February 2004 VA examination, the examiner noted that 
the Veteran's history of hypothyroid due to Graves' disease 
was diagnosed initially in 1973; however, his type 2 diabetes 
mellitus was not diagnosed until in 1992.  As such, the 
examiner opined that the Veteran's diabetes appeared not due 
to his hypothyroid, status post radioactive iodine therapy.  
The examiner acknowledged that literature existed indicating 
that hyperthyroidism could certainly cause hyperglycemia, and 
could, in that context, aggravate diabetes; however, the 
examiner pointed out that the Veteran was hypothyroid after 
receiving radioactive iodine therapy, and to his knowledge, 
there was no evidence in the literature that hypothyroidism 
could cause hyperglycemia or diabetes mellitus.  In 
conclusion, the examiner opined that it was more likely than 
not that the Veteran's diabetes was not due to his 
hyperthyroidism originally or his subsequent hypothyroidism 
after radioactive iodine therapy.  There appeared to be no 
clear connection between the Veteran's diabetic condition and 
his hypothyroid, status post radioactive iodine therapy.

There is no evidence of record, other than the appellant's 
contentions, that his current diabetes is related to in-
service herbicide exposure and/or his service-connected 
hypothyroidism.  As the appellant is not a medical expert, he 
is not competent to express an authoritative opinion on this 
issue.  Although the Veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the Veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  In this case, 
the veteran is not competent to provide an opinion as to 
whether his diabetes was incurred during service, caused by 
in-service herbicide exposure, or that it is secondary to, or 
aggravated by, the service-connected hypothyroidism.  

Although there is general medical literature that shows a 
possible link between thyroid dysfunction and diabetes, there 
is no indication that any such link is present in this case.  
The Veteran developed diabetes long after discharge from 
service, and long after he developed thyroid dysfunction.  
Moreover, the VA examiner opined that there was no 
relationship between the diabetes mellitus and the 
hypothyroidism.  As such, the veteran's lay assertions are 
outweighed by the negative evidence of record, including the 
objective findings showing no diabetes until 1992, and no 
service in Vietnam.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

In sum, the competent evidence of record does not provide a 
basis on which to establish service connection for diabetes 
mellitus on any basis.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection for diabetes mellitus is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


